This court granted a rehearing on the question of independent *Page 279 
contractor as it relates to the defendant Haturi. It is the plaintiff's contention that Maturi is liable for the negligence of Stokke, even though the contract was an independent one, because Maturi should have realized that the burning of the brush necessarily created conditions involving an unreasonable risk to others unless special precautions were taken; and that he failed to provide in the contract, or in some other manner, that such precautions should be taken. The plaintiff also contends that Maturi did not exercise reasonable care in selecting Stokke as an independent contractor.
We are of the opinion that the record shows no negligence upon the part of Maturi in selecting Stokke as a contractor, and the plaintiff can point to no evidence of unsuitability on Stokke's part, except his negligence in the matter here complained of. For anything the record shows, Stokke may have been the most careful of individuals prior to the instance complained of. Of course the burden was on the plaintiff to show Maturi's lack of care in selecting Stokke.
Nor can we agree with the plaintiff that the work contracted for was necessarily so hazardous to the public that the contractor must provide either in the contract or otherwise that special precautions be taken. It appears to us that ordinary care was all that was required of Stokke, and that its exercise would have protected the public from the hazards due to the smoke. The evidence that Stokke was guilty of negligence is compelling. But the piles of brush were far enough from the traveled part of the highway so that the burning of the piles while the snow was on the ground could only result in hazard to the traveling public in the event the smoke was blown across the highway in such quantities and so close to the surface of the highway as to interfere with visibility to such an extent as to prevent a person, driving at a reasonable rate of speed under the circumstances, from keeping to the right of the center line. That hazard was obvious to any person of the most ordinary intelligence in case the wind should blow the smoke across the highway in such manner, and ordinary care would dictate that Stokke and his helper should then have devoted their energies to flagging the traffic through the smoke in such manner as to prevent *Page 280 
the danger of collision. Of course the brush should have been burned when the wind was off the road, as it had been on the previous day, or it should have been burned one pile at a time if the wind were not favorable. The precautions which could have been taken are too obvious to require discussion. In our opinion, the failure to take such precautions was purely collateral to the work contracted to be done, and the hazards created by that work were not necessarily the result of the contract, but were as a matter of law due to the negligence of the independent contractor in the performance thereof. Robbins v. Chicago City, 4 Wall. 657, 679, 18 L. ed. 427; City  S. Ry. Co. v. Moores, 80 Md. 348, 30 A. 643, 45 A.S.R. 345; Callahan v. Salt Lake City, 41 Utah, 300, 125 P. 863. Quite obviously there was no special skill required of Stokke, and the plaintiff does not contend that there was. In fact, she does contend that the work was of such simple character that it might been performed by a child and that hence it was menial. The latter feature was discussed in our principal opinion.
We adhere to our former decision.